Statement showing the amount of the single insured bond which each Fund would have provided and maintained had it not been named as an insured under the joint insured bond Sentinel Group Funds, Inc. Small/ Mid Cap Fund $ 175,000 Growth Leaders Fund 250,000 Short Maturity Government Fund 750,000 Conservative Allocation Fund 450,000 Government Securities Fund 900,000 International Equity Fund 525,000 Government Money Market Fund 525,000 Mid Cap Growth Fund 400,000 Small Company Fund 1,250,000 Balanced Fund 600,000 Common Stock Fund 1,000,000 Capital Growth 450,000 Mid Cap Value 525,000 Georgia Municipal Bond 300,000 Sustainable Growth Opportunities 450,000 Sustainable Core Opportunities 525,000 Sentinel Variable Products Trust Small Company Fund 350,000 Money Market Fund 250,000 Mid Cap Growth Fund 225,000 Common Stock Fund 525,000 Balanced Fund 225,000 Bond Fund 400,000 Sum $ 11,050,000 Distributed by Sentinel Financial Services Company One National Life Drive, Montpelier, Vermont 05604 (800) 282-FUND
